DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the preliminary amendment filed on March 12, 2020.
Claims 1-16, 21-36, 41-56, and 61-63 are cancelled.
Claims 17-20, 37-40, 57-60, and 64-71 are pending.
Claims 17-20, 37-40, 57-60, and 64-71 are examined.
This Office Action is given Paper No. 20220114 for references purposes only.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims the benefit of application 13/797,264.

Information Disclosure Statement
The Information Disclosure Statement filed on December 5, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 37-40, 57-60, and 67-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 recites “sending wallet identifying data to the consumer device.” There is insufficient antecedent basis for “the consumer device.” Specifically, does this limitation refer to "a consumer device" or to "the wallet." In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, Examiner will interpret the phrase as “a consumer device.” Claim 57 is similarly rejected. 
Claim 38 recites “validating consumer approval data.” This phrase is vague and indefinite because it is unclear whether this refers to “the consumer approval data” or to “new consumer approval data.” For purposes of applying the prior art only, Examiner will interpret as “validating the consumer approval data.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20, 37-40, 57-60, and 64-71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of sending, receiving, and analyzing data, which is a mental process (i.e. concepts performed in the human mind including observations, evaluations, judgments, and opinions).
Claim 37, representative of claims 17 and 57, includes the following limitations:
Sending wallet data to a consumer device, wherein the wallet data includes a token and a private key, wherein the wallet data is associated with consumer data;
Receiving the token sent to the consumer device from the merchant device;
Associating the consumer data with employee data;
Sending the employee data to the merchant device.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Consumer device;
Merchant device.
These additional elements are not indicative of integration into a practical application because:
They add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of a “consumer device” and a “merchant device” are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of a “consumer device” and a “merchant device” are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of a “consumer device” and a “merchant device” are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly.
Claim 18 recites receiving approval data, which is well-understood, routine, and conventional. See Intellectual Ventures v. Symantec, 838 F.3d 1307, 1321 and MPEP 2106.05(d). Claim 18 also recites validating the approval data and processing a payment with the approval data, which is insignificant extra-solution activity (e.g. mere data gathering). See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, and MPEP 2106.05(g).
Claim 19 recites determining the private key and recreating the approval data, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).
Claim 20 recites receiving consumer data, which is well-understood, routine, and conventional. See Intellectual Ventures v. Symantec, 838 F.3d 1307, 1321 and MPEP 2106.05(d). Claim 20 also recites associating the consumer data with the employee data, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).
Claim 64 recites receiving wallet data, which is insignificant extra-solution activity (e.g. mere data gathering). See Intellectual Ventures v. Symantec, 838 F.3d 1307, 1321 and MPEP 2106.05(d).
Claim 65 recites sending the consumer data to the merchant, which is well-understood, routine, and conventional. See Intellectual Ventures v. Symantec
Claim 66 recites sending consumer data to the merchant device, which is well-understood, routine, and conventional. See Intellectual Ventures v. Symantec, 838 F.3d 1307, 1321 and MPEP 2106.05(d).

Double Patenting 
Claims 17-20, 37-40, 57-60, and 64-71 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US patent 10,482,511.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the instant application would have been obvious to one of ordinary skill in the art in light of the disclosure of US patent 10,482,511.
The instant application is directed to sending wallet identifying data such as a token and private key to a consumer device; receiving the token from a merchant device; associating consumer data with employee data; and sending the employee data to the merchant device (see claim 17).  
US patent 10,482,511 is directed to receiving wallet identifying data; transmitting the wallet data to a central system; receiving consumer data; receiving consumer preference data; tracking employee service availability; determining a ranking of employees; matching employee account with the consumer; and associating employee data with the consumer data (see claim 1).
The instant application would have been obvious to one of ordinary skill in the art in light of US patent 10,482,511 because both encompass sending/receiving wallet 

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.